684 S.E.2d 688 (2009)
STATE
v.
Christopher Lee GIDDENS.
No. 363A09.
Supreme Court of North Carolina.
September 29, 2009.
James R. Parish, Fayetteville, for Christopher Lee Giddens.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
The following order has been entered on the motion filed on the 28th of September 2009 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 4th day of November 2009. By order of the Court in conference this the 29th of September 2009."